EXHIBIT 32.1 Certification of Principal Executive and FinancialOfficer CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of Hangover Joe’s Holding Corporation (the “Company”) on Form 10-Q for theperiodended March 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certifies pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 20, 2014 By /s/ Matthew Veal Matthew Veal, Chief Executive and FinancialOfficer (Principal Executive, Financial and AccountingOfficer)
